Title: From Benjamin Franklin to Nathan Blodget, 19 March 1779
From: Franklin, Benjamin
To: Blodget, Nathan


Sir
Passy Mar 19 1779
I lately received yours of the 3d inst. I conceive that it is with the Capt. alone to give his Officers Leave of Absence; and that If I had such a Power it would be very improper for me to exercise it, especially at this Distance, unacquainted as I must be with the Persons & Circumstances. For it might be attended with great Inconveniencies to the Service & would weaken that Subordination which is necessary to good Government in the Ship. I have the Honor to be &c
Nathan. Blodget
